[Cite as State v. Wesemann, 2012-Ohio-247.]


STATE OF OHIO                    )                  IN THE COURT OF APPEALS
                                 )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

STATE OF OHIO                                       C.A. No.       25908

        Appellee

        v.                                          APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
WILLIAM WESEMANN                                    COURT OF COMMON PLEAS
                                                    COUNTY OF SUMMIT, OHIO
        Appellant                                   CASE No.   CR 08 06 1914

                                DECISION AND JOURNAL ENTRY

Dated: January 25, 2012



        WHITMORE, Judge.

        {¶1}     Defendant-Appellant, William Wesemann, appeals from his convictions in the

Summit County Court of Common Pleas. This Court affirms.

                                                I

        {¶2}     Wesemann and the victim in this case, Melissa Riccardi, had a lengthy,

tumultuous relationship with one another and two children, born in 2001 and 2004, respectively.

The two lived in several different states over the years, but often separated for periods of time

due to Wesemann’s behavior. In 2000, Wesemann was convicted of assaulting Riccardi while

the two lived in Pennsylvania. They later reconciled and moved to South Carolina, but Riccardi

ultimately decided to end the relationship and move back to Ohio with their two children.

Wesemann and Riccardi remained in phone contact after she left South Carolina. Yet, Riccardi

never told Wesemann where she lived because she was afraid of him and did not want him to

come near her.
                                                 2


       {¶3}    Wesemann eventually located Riccardi and began staying with her at her

apartment on Minson Way. According to Riccardi, she did not want Wesemann there, but was

afraid to tell him to leave or to call the police due to how he might react. She also did not inform

Wesemann’s family that he was there because she did not want them to call the police on her

behalf. Riccardi never added Wesemann to the lease at the apartment or gave him a key.

       {¶4}    On May 22, 2008, the police came to the apartment after receiving a 911 call from

Riccardi. Riccardi informed the police that she and Wesemann had argued over the use of her

cell phone as well as some other matters. During the encounter, Wesemann grabbed and twisted

Riccardi’s wrist and threw her cell phone at her. He also threatened to physically harm her father

and her cousin if she called them for help. Because Wesemann fled the apartment when the

police arrived, however, they were unable to locate him.

       {¶5}    After the incident on May 22, 2008, Riccardi took her two children to a hotel and

remained there for about a week. She visited the apartment several times, but did not want to

stay there because she feared Wesemann would return. Meanwhile, Wesemann contacted his

sister to try to gain access to the apartment and reclaim his few belongings. Wesemann’s sister,

Emily Wesemann, refused to help him, but learned from Wesemann a few days later that he had

gotten his belongings.     Emily then phoned Riccardi and her family to inform them that

Wesemann had gotten his things.        When Riccardi learned what Wesemann had said, she

immediately phoned the police and asked for an escort to go to her apartment with her. Riccardi

and the police went to the apartment on May 27, 2008, and discovered that it had been

extensively damaged and several of Riccardi’s possessions were missing.

       {¶6}    On June 19, 2008, a grand jury indicted Wesemann on the following counts: (1)

burglary, in violation of R.C. 2911.12(A)(2); (2) disrupting public services, in violation of R.C.
                                                 3


2909.04(A)(1); (3) criminal damaging or endangering, in violation of R.C. 2909.06(A)(1); and

(4) two counts of domestic violence, in violation of R.C. 2919.25(A) and 2919.25(C),

respectively. Another two counts of domestic violence, in violation of R.C. 2919.25(A) and

2919.25(C), were later added by way of supplemental indictment. The State then dismissed the

two domestic violence charges in the original indictment, and a jury trial began on December 15,

2008. The jury found Wesemann guilty on all counts, with the exception of the disrupting public

services count. The trial court sentenced Wesemann to a total of three years in prison.

       {¶7}    Wesemann appealed from his convictions, and this Court vacated his sentence and

remanded the matter due to a post-release control error. State v. Wesemann, 9th Dist. No. 24588,

2009-Ohio-5168. Upon remand, the trial court properly advised Wesemann of post-release

control and issued a new sentencing entry. Wesemann now appeals from his convictions and

raises one assignment of error for our review.

                                                 II

                                      Assignment of Error

       “THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT
       DENIED DEFENDANT-APPELLANT WATKINS’ MOTION FIR (sic)
       JUDGMENT OF ACQUITTAL UNDER CRIMINAL RULE 29.”

       {¶8}    In his sole assignment of error, Wesemann argues that the trial court erred by

denying his Crim.R. 29 motion, as the State failed to present sufficient evidence to support his

convictions. We disagree.

       {¶9}    Initially, we note that the body of Wesemann’s brief contains a limited argument

that his convictions are against the manifest weight of the evidence. His captioned assignment of

error, however, only addresses sufficiency and the crux of his argument sounds in sufficiency,
                                                4


not weight. Accordingly, we limit our review to the sufficiency of the evidence. See State v.

Johnson, 9th Dist. No. 25525, 2011-Ohio-3941, ¶ 11.

       {¶10} “A review of a Crim.R. 29 motion is a review of the sufficiency of the evidence.”

State v. Morris, 9th Dist. No. 25519, 2011-Ohio-6594, ¶ 12. In order to determine whether the

evidence before the trial court was sufficient to sustain a conviction, this Court must review the

evidence in a light most favorable to the prosecution. State v. Jenks, 61 Ohio St. 3d 259, 274

(1991). Furthermore:

       An appellate court’s function when reviewing the sufficiency of the evidence to
       support a criminal conviction is to examine the evidence admitted at trial to
       determine whether such evidence, if believed, would convince the average mind
       of the defendant’s guilt beyond a reasonable doubt. The relevant inquiry is
       whether, after viewing the evidence in a light most favorable to the prosecution,
       any rational trier of fact could have found the essential elements of the crime
       proven beyond a reasonable doubt. Id. at paragraph two of the syllabus; see also
       State v. Thompkins, 78 Ohio St. 3d 380, 386 (1997).

“In essence, sufficiency is a test of adequacy.” Thompkins, 78 Ohio St. 3d at 386.

       No person, by force, stealth, or deception, shall * * * [t]respass in an occupied
       structure or in a separately secured or separately occupied portion of an occupied
       structure that is a permanent or temporary habitation of any person when any
       person * * * is present or likely to be present, with purpose to commit in the
       habitation any criminal offense. R.C. 2911.12(A)(2).

“A person acts purposely when it is his specific intention to cause a certain result, or, when the

gist of the offense is a prohibition against conduct of a certain nature, regardless of what the

offender intends to accomplish thereby, it is his specific intention to engage in conduct of that

nature.” R.C. 2901.22(A). The foregoing offense constitutes the crime of burglary. R.C.

2911.12(D).

       {¶11} “No person shall cause, or create a substantial risk of physical harm to any

property of another without the other person’s consent * * * [k]nowingly, by any means.” R.C.

2909.06(A)(1). “A person acts knowingly, regardless of his purpose, when he is aware that his
                                                 5


conduct will probably cause a certain result or will probably be of a certain nature. A person has

knowledge of circumstances when he is aware that such circumstances probably exist.” R.C.

2901.22(B). The foregoing offense constitutes the crime of criminal damaging or endangering.

R.C. 2909.06(B).

       {¶12} R.C. 2919.25 governs the offense of domestic violence and provides, in relevant

part, as follows:

       (A) No person shall knowingly cause or attempt to cause physical harm to a
       family or household member.

       ***

       (C) No person, by threat of force, shall knowingly cause a family or household
       member to believe that the offender will cause imminent physical harm to the
       family or household member.

Domestic violence will be elevated to a felony of the fourth degree if an offender has a

qualifying prior conviction. R.C. 2919.25(D)(3).

       {¶13} Riccardi testified that Wesemann stayed with her for several months before the

incidents that occurred in May 2008. Riccardi explained that she did not want Wesemann to live

with her, but would not force him to leave because she was afraid for herself and her children.

She testified that she was the only person on the lease at her apartment, never gave Wesemann a

key to the apartment, and always locked the apartment when she was not at home. Riccardi

stated that she was generally home all day and all evening, so Wesemann had access to the

apartment while she was there.

       {¶14} Riccardi testified that Wesemann grabbed and twisted her wrist on May 22, 2008,

when the two had a fight over her cell phone. Wesemann caused Riccardi to drop the phone and

later threw it at her. He also threatened to hurt several of her family members if she tried to call

for help. After Wesemann hurt Riccardi, he went upstairs to yell at the children. At that point,
                                                 6


she dialed 911, but hung up the phone so that Wesemann would not see her on it. The police

later arrived, and Wesemann fled. Officer Michael Rinn reported to the scene and testified that

he observed red marks on Riccardi’s wrist. Emily Wesemann also testified that she saw bruises

on Riccardi’s wrist after the incident and that Riccardi was scared of her brother because of what

he had done.

       {¶15} The State introduced a certified copy of Wesemann’s 2000 conviction for simple

assault in Pennsylvania and relied upon the prior conviction to elevate the offense level of

Wesemann’s domestic violence charge. See R.C. 2919.25(D)(3). Defense counsel stipulated

that Riccardi was the victim in the 2000 case, but maintained that simple assault in Pennsylvania

is not a crime that is “substantially similar” to domestic violence in Ohio.         See id.   The

Pennsylvania simple assault statute provides, in relevant part, as follows:

       {¶16} A person is guilty of assault if he:

       (1) attempts to cause or intentionally, knowingly or recklessly causes bodily
       injury to another;

       (2) negligently causes bodily injury to another with a deadly weapon;

       (3) attempts by physical menace to put another in fear of imminent serious bodily
       injury * * *. 18 Pa.C.S.A. § 2701(a)(1)-(3).

Wesemann argues that his fourth-degree felony conviction is based on insufficient evidence

because the State failed to prove that simple assault is substantially similar to domestic violence.

Yet, Wesemann does not offer any case law in support of his contention that simple assault is not

substantially similar to domestic violence. App.R. 16(A)(7). He simply avers, without any

support, that “the Pennsylvania offense of ‘simple assault’ is similar to O.R.C. 2919.25(A), but

not substantially similar * * *.” As this Court has repeatedly held, “[i]f an argument exists that

can support [an] assignment of error, it is not this [C]ourt’s duty to root it out.” Cardone v.

Cardone, 9th Dist. No. 18349, 1998 WL 224934, *8 (May 6, 1998). We, therefore, reject
                                                 7


Wesemann’s argument that the State failed to prove his prior conviction for purposes of

elevating his domestic violence offense level.

       {¶17} With regard to his criminal damaging conviction, Wesemann argues that it is

based on insufficient evidence because the State failed to prove the cause of the damage to

Riccardi’s apartment. Riccardi, however, testified that the apartment was in fine condition when

she visited it a few days before May 27, 2008, and that she had locked the apartment the last time

she was there. Leslie Horton, Riccardi’s neighbor, testified that she saw Wesemann entering and

exiting the apartment in the afternoon “a day or so” before the police came on May 27th. At that

time, Horton saw Wesemann remove a couch from the apartment with the help of some other

people and throw it out in a dumpster across the street. The police also found a blood stain in the

apartment, and the Bureau of Criminal Identification and Investigation confirmed that

Wesemann could not be eliminated as the source of the blood. Further, Wesemann called his

sister and told her he had retrieved his possessions. To retrieve his possessions, it would have

been necessary for Wesemann to gain access to Riccardi’s apartment.

       {¶18} The State provided circumstantial evidence here that Wesemann damaged

Riccardi’s apartment. “The Ohio Supreme Court has held that ‘[c]ircumstantial evidence and

direct evidence inherently possess the same probative value * * *.’” State v. Cook, 9th Dist. No.

25573, 2011-Ohio-4391, ¶ 16, quoting State v. Jenks, 61 Ohio St.3d at paragraph one of the

syllabus. Viewing the evidence in a light most favorable to the State, it was reasonable for the

jury to conclude that Wesemann caused the damage to Riccardi’s apartment. Thus, Wesemann’s

criminal damaging conviction is not based on insufficient evidence.

       {¶19} Finally, Wesemann argues that his burglary conviction is based on insufficient

evidence because the State failed to prove that: (1) he trespassed in the apartment where he had
                                                8


been living for several months; (2) it was likely someone would be present at the apartment when

he entered it; and (3) he intended to commit any criminal offense in the apartment. Riccardi

testified, however, that she did not give Wesemann permission to enter her apartment after she

called the police and he fled. She further testified that Wesemann’s name was not on the lease,

he did not have a key to the apartment, and she locked it when she left to stay at a hotel with her

children. Emily Wesemann also testified that Wesemann called her to try to get his things from

the apartment “because he couldn’t get in there.” Based on the foregoing testimony, a rational

trier of fact could have concluded that Wesemann trespassed in the apartment.

       {¶20} The evidence also supports the conclusion that it was likely someone would be

present when Wesemann entered the apartment. Riccardi testified that she usually was home

every day and every night. Furthermore, she had two small children, and the vast majority of

their belongings remained at the apartment. Although she stayed at a hotel the week that

Wesemann entered her apartment, Riccardi testified that she went back to the apartment several

times during the week to pick up additional items that she needed. Moreover, it is unclear that

Wesemann knew Riccardi was staying at a hotel instead of at her apartment. A rational tier of

fact, therefore, could have found that it was likely someone would be present when Wesemann

entered the apartment.

       {¶21} Further, a rational trier of fact could have concluded that the State presented

sufficient evidence of Wesemann’s intent to commit a criminal act. Riccardi testified that

Wesemann caused an extensive amount of damage to her apartment.                Horton, Riccardi’s

neighbor, also testified that she saw Wesemann throw Riccardi’s couch into a dumpster across

the street from her apartment. Viewing the evidence in a light most favorable to the State, the
                                                 9


jurors could have inferred that Wesemann went to Riccardi’s apartment with the intent to commit

a criminal offense therein.

       {¶22} The record supports the conclusion that a rational trier of fact could have found

the elements of burglary, criminal damaging, and domestic violence were proven beyond a

reasonable doubt. Consequently, Wesemann’s convictions are not based on insufficient evidence

and his sole assignment of error is overruled.

                                                 III

       {¶23} Wesemann’s assignment of error is overruled. The judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(E). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.
                                         10


      Costs taxed to Appellant.




                                              BETH WHITMORE
                                              FOR THE COURT



BELFANCE, P. J.
MOORE, J.
CONCUR


APPEARANCES:

RHONDA L. KOTNIK, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.